UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JAMES COLE,                         )
                                    )
               Plaintiff,           )
                                    )
            v.                      )               Civ. Action No. 12-0533 (ESH)
                                    )
DEPARTMENT OF JUSTICE et al.,       )
                                    )
               Defendants.          )
____________________________________)


                                 MEMORANDUM OPINION

       Pending before the Court is defendants’ motion to dismiss under Rule 12(b)(6) of the

Federal Rules of Civil Procedure [Dkt. # 11]. By Order of July 18, 2012, plaintiff was advised to

respond to defendants’ dispositive motion by August 20, 2012, or risk dismissal of the case on

what the Court might treat as a conceded motion. On July 31, 2012, the Court permitted to be

filed plaintiff’s document captioned “Plaintiff Initial/Motion Disclosures Discovery,” filed

pursuant to Rule 26(a)(1), but that filing does not address defendants’ arguments for dismissal of

the complaint. Plaintiff has neither filed a response to the pending motion to dismiss nor sought

additional time to do so. Therefore, the Court will treat the motion as conceded and dismiss the

case. See FDIC v. Bender, 127 F.3d 58, 68 (D.C. Cir. 1997) (discretion lies wholly with the

district court to grant motion to dismiss as conceded). A separate Order accompanies this

Memorandum Opinion.

                                                     ___________/s/___________
                                                     ELLEN SEGAL HUVELLE
DATE: August 29, 2012                                United States District Judge